Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 17, 2018

                           No. 04-17-00366-CR & 04-17-00367-CR

                                    Roger Trudell DAVIS,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2015CR3461 & 2015CR6145
                           Honorable Steve Hilbig, Judge Presiding


                                        ORDER

Sitting:      Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

       Appellant’s motion for extension of time to file the motion for rehearing is granted. The
motion for rehearing is denied.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2018.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court